Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2022 has been entered.
Claims 1-32 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
	- claims 1, 17, 27, 29, and 31-32 are amended
	- claims 6 and 22 are cancelled
b.	This is a first action on the merits based on Applicant’s claims submitted on 02/14/2022.

Response to Arguments

Regarding Independent claims 1, 17, 27, and 29 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “For at least the reasons presented in the interview and without acquiescing in the Examiner’s rejection, the cited sections of the applied references, whether taken alone or in any reasonable combination, do not disclose at least “transmitting configuration information for a plurality of beams for a non-terrestrial network, wherein the configuration information identifies each of a plurality of random access channel (RACH) resources corresponding to the plurality of beams, and wherein the plurality of beams are associated with respective frequency regions; transmitting a selected beam, of the plurality of beams, based at least in part on the configuration information,” as recited in independent claim 1, amended as proposed. Independent claims 17, 27, and 29, amended as proposed, recite similar features. Therefore, independent claims 1, 17, 27, and 29, and the claims that depend thereon, are patentable over the cited sections of the applied references, whether taken alone or in any reasonable combination.” on page 11, filed on 02/14/2022, with respect to Kim et al. US Patent 10952246 (hereinafter “Kim”), and in view of Chambers et al. Foreign Patent EP0889604A2 (hereinafter “Chambers”), have been fully considered but are moot, over the limitations of “detecting a selected beam, of the plurality of beams, based at least in part on the configuration information”. Said limitations are newly added to the amended Claims 1, 17, 27, and 29 and have been addressed in instant office action, as shown in section 35 USC 103 rejection below, with newly identified disclosures in previously applied references Kim and Chambers, thus rendering said Applicant’s arguments moot.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-5, 7-9, 14, 15, 17-25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US Patent 10952246 (hereinafter “Kim”), and in view of Chambers et al. Foreign Patent EP0889604A2 (hereinafter “Chambers”). 
Regarding claim 1 (Currently Amended)
Kim discloses a method of wireless communication performed by a user equipment (UE) (“A method for transmitting a random access channel (RACH) by a UE in a wireless communication system” col. 2, lines 3-4), comprising:
receiving configuration information (“receiving information about actually transmitted synchronization signal blocks (SBBs) and RACH configuration information about RACH resources” col. 2, lines 6-8) identifying locations of each of a plurality of random access channel (RACH) resources corresponding to a plurality of beams (“The gNB connects or associates the SS block transmitted per beam and a RACH resource to be used for RACH transmission, in order to cause the UE to inform the gNB of a result of the RACH procedure and simultaneously a result of DL beam acquisition (e.g., beam index) at a wide beam level.  If the UE performs the RACH procedure using a RACH resource connected to an optimal beam direction that the UE has discovered, the gNB obtains information about a DL beam suitable for the UE in a procedure of receiving a RACH preamble.” Col. 21, lines 45-55) associated with a network (“FIG. 4 illustrates a cell of new radio access technology (NR)”), wherein the plurality of beams are associated with respective frequency regions (“Each RACH resource in a RACH resource block may have a unique configuration.  In this case, RACH resources may have different generation frequencies (i.e. respective frequency regions”) and periods and each RACH resource may be connected to a specific SS block CSI-RS or downlink beam direction.  When there is such a connection relation, information about the connection is also provided to UEs.  FIG. 22 illustrates a configuration per RACH resource in a RACH resource block.” Col. 46, lines 28-32); 
detecting a selected beam, of the plurality of beams, based at least in part on the configuration information (“As described above, an initial downlink beam acquisition procedure in an NR system using multiple beams is preferentially performed through detection of an SS block having highest reception quality. Accordingly, information about a downlink beam preferred by a UE is signaled to a gNB through an initial RACH procedure. Therefore, information about a beam index corresponding to an SS block detected by a UE may be indirectly signaled through the positions of resources for RACH preamble transmission in the NR system. For example, a RACH resource is linked to each SS block and a UE signals, to a gNB, information about a beam index in the form of a RACH resource linked to each SS block, as described above with reference to FIG. 5. That is, the UE may signal a preferred downlink beam, that is, SS block, to the gNB by transmitting a PRACH using the RACH resource associated with the SS block detected by the UE.” Col. 33, lines 12-28); and
performing a RACH procedure using a RACH resource of the plurality of RACH resources, associated with the selected beam (“If the UE performs the RACH procedure using a RACH resource connected to an optimal beam direction that the UE has discovered, the gNB obtains information about a DL beam suitable for the UE in a procedure of receiving a RACH preamble.” Col. 21, lines 50-55).
	Kim does not specifically teach the method is associated with a nonterrestrial network.
In an analogous art, Chambers discloses a method of wireless communication performed by a user equipment (UE) (i.e. “UE 16” in Fig. 1) comprising: receiving configuration information identifying locations of each of a plurality of random access channel (RACH) resources (“Having calculated the link margin adjustment, the earth station 22 then provides the information to be broadcast by the satellites 10 10' on the BCCH in a fourth operation 30. In addition to the link margin adjustment, the broadcast also includes information concerning the frequency to be used by the RACH for each spot beam 20 and the power the satellite 10 10' is actually using for the transmission.” Col. 6, lines 49-56) for a plurality of beams (“Each spot beam 20 has a random access channel (RACH). The RACH is designated as being on a predetermined frequency.” Col. 6, lines 17-19) associated with a nonterrestrial network (e.g. “satellite 10” in Fig. 1).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s method for transmitting and receiving random access channel to include Chambers’ communication method between a handset and a satellite, in order to minimize transmission interference and maximize power saving (Chambers col. 2, lines 21-43). Thus, a person of ordinary skill would have appreciated the ability to incorporate Chambers’ communication method between a handset and a satellite into Kim’s method for transmitting and receiving random access channel since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2
Kim, as modified by Chambers, previously discloses the method of claim 1, 
Kim further discloses wherein at least one RACH resource, of the respective RACH resources, is outside of a frequency region associated with a corresponding beam of the plurality of beams (“If the network configures a RACH resource outside an SS block in which a PSS/SSS/PBCH is transmitted, information about the RACH resource needs to be signaled on the basis of the bandwidth of the SS block and the bandwidth of the RACH.  Here, the system bandwidth is indexed in units of the SS block bandwidth.” Col. 36, lines 27-32).

Regarding claim 3
Kim, as modified by Chambers, previously discloses the method of claim 1, 
Kim further discloses wherein each RACH resource, of the respective RACH resources, is within a corresponding frequency region associated with a respective beam of the plurality of beams (“Meanwhile, even if RACH resources linked to a plurality of SS blocks share the same time/frequency resources, a UE needs to discriminate and transmit RACH preambles with respect to respective RACH resources linked to SS blocks for the same time/frequency resources in order to transfer beam acquisition information to the gNB.” Col. 34, lines 65-67).

Regarding claim 4
Kim, as modified by Chambers, previously discloses the method of claim 1, 
Kim further discloses wherein the respective RACH resources are configured jointly (“If RACH resources are time-division-multiplexed and then RACH resources are frequency-division-multiplexed, the positions of frequency axis resources, the number of frequency axis resources, information about the number of frequency resources to which one SS block is allocated, and information about the number of RACH preambles allocated per frequency resource need to be signaled.  If RACH resources are time-division-multiplexed and then RACH resources are code-division-multiplexed, information about the number of RACH preambles which can be used per SS block needs to be signaled.” col. 48, lines 63-65).

Regarding claim 5
Kim, as modified by Chambers, previously discloses the method of claim 1, 
Kim further discloses wherein the respective RACH resources are configured independently from each other, and wherein the configuration information is beam-specific (“Each RACH resource in a RACH resource block may have a unique configuration.  In this case, RACH resources may have different generation frequencies and periods and each RACH resource may be connected to a specific SS block CSI-RS or downlink beam direction.” Col. 46, lines 28-32).

Regarding claim 7
Kim, as modified by Chambers, previously discloses the method of claim 1, 
Kim further discloses wherein the respective RACH resources are within a particular frequency region corresponding to a particular beam of the plurality of beams (“Each RACH resource in a RACH resource block may have a unique configuration.  In this case, RACH resources may have different generation frequencies and periods and each RACH resource may be connected to a specific SS block CSI-RS or downlink beam direction.  When there is such a connection relation, information about the connection is also provided to UEs.  FIG. 22 illustrates a configuration per RACH resource in a RACH resource block.” Col. 46, lines 28-32).

Regarding claim 8
Kim, as modified by Chambers, previously discloses the method of claim 1, 
Kim further discloses wherein one or more second RACH resources, of the respective RACH resources, are in a frequency region of a particular beam of the plurality of beams (“FIG. 23 illustrates a RACH resource block. As illustrated in FIG. 23, the RACH resource block may be defined as a time/frequency chunk of RACH resources and each RACH resource in the RACH resource block has a unique index determined by the time/frequency position. The RACH resource index in the RACH resource block is mapped according to a specific rule.  For example, the RACH resource index may be assigned according to frequency-time ordering or time-frequency ordering.  For example, referring to FIG. 21, RACH resources in the RACH resource blocks may be indexed as follows in the case of frequency-time ordering.  RACH resource #0 (time, frequency): (0, 0) RACH resource #1: (1, 0) RACH resource #2: (2, 0) .  . . 
Here, the unit of the time axis length in the RACH resource block may be determined by a RACH preamble format and the unit of the frequency axis length may be determined by a RACH resource bandwidth (e.g., 1.08 MHz) or a resource block group (RBG) unit.” Col. 45, lines 41-61).

Regarding claim 9
 	Kim, as modified by Chambers, previously discloses the method of claim 1, 
Kim further discloses wherein the respective RACH resources are multiplexed with each other (“If RACH resources are time-division-multiplexed and then RACH resources are frequency-division-multiplexed, the positions of frequency axis resources, the number of frequency axis resources, information about the number of frequency resources to which one SS block is allocated, and information about the number of RACH preambles allocated per frequency resource need to be signaled.  If RACH resources are time-division-multiplexed and then RACH resources are code-division-multiplexed, information about the number of RACH preambles which can be used per SS block needs to be signaled.” col. 48, lines 63-65).

Regarding claim 14
Kim, as modified by Chambers, previously discloses the method of claim 1, further comprising:
Kim further discloses receiving information indicating an association between a synchronization signal block (SSB) time index of one or more beams and one or more corresponding RACH resources associated with the one or more beams  (“The gNB connects or associates the SS block transmitted per beam and a RACH resource to be used for RACH transmission, in order to cause the UE to inform the gNB of a result of the RACH procedure and simultaneously a result of DL beam acquisition (e.g., beam index) at a wide beam level.” Col. 21, lines 45-55); and
identifying the RACH resource associated with a beam of the one or more beams based at least in part on the information indicating the association (“If the UE previously receives, from the gNB, information about an SS block to which a serving beam from which the UE currently receives a service is connected, the UE interprets the same time region as a time region to which the RACH resource connected to the SS block associated with the serving beam is allocated as a time region in which the UE should perform transmission.  If the RACH resource connected to the SS block associated with the serving beam of the UE is not present in a slot scheduled for the UE, the UE may determine that beam mismatch has occurred.” Col. 27, lines 65-67).

Regarding claim 15
Kim, as modified by Chambers, previously discloses the method of claim 1, further comprising:
Kim further discloses identifying a RACH resource, of the respective RACH resources, based at least in part on an association between a synchronization signal block (SSB) time index of the selected beam and the RACH resource associated with the selected beam  (“If the UE previously receives, from the gNB, information about an SS block to which a serving beam from which the UE currently receives a service is connected, the UE interprets the same time region as a time region to which the RACH resource connected to the SS block associated with the serving beam is allocated as a time region in which the UE should perform transmission.  If the RACH resource connected to the SS block associated with the serving beam of the UE is not present in a slot scheduled for the UE, the UE may determine that beam mismatch has occurred.” Col. 27, lines 65-67).

Regarding claim 17 (Currently Amended)
Kim discloses a method of wireless communication performed by a base station (“A method for receiving a random access channel (RACH) by a base station in a wireless communication system” col. 2, lines 60-61), comprising: 
transmitting configuration information for a plurality of beams (“transmitting information about actually transmitted synchronization signal blocks (SBBs) and RACH configuration information about RACH resources” col. 2, lines 63-65) for a network (“FIG. 4 illustrates a cell of new radio access technology (NR)”), wherein the configuration information identifies each of a plurality of random access channel (RACH) resources corresponding to the plurality of beams (“The gNB connects or associates the SS block transmitted per beam and a RACH resource to be used for RACH transmission, in order to cause the UE to inform the gNB of a result of the RACH procedure and simultaneously a result of DL beam acquisition (e.g., beam index) at a wide beam level.  If the UE performs the RACH procedure using a RACH resource connected to an optimal beam direction that the UE has discovered, the gNB obtains information about a DL beam suitable for the UE in a procedure of receiving a RACH preamble.” Col. 21, lines 45-55), and wherein the plurality of beams are associated with respective frequency regions (“Each RACH resource in a RACH resource block may have a unique configuration.  In this case, RACH resources may have different generation frequencies and periods and each RACH resource may be connected to a specific SS block CSI-RS or downlink beam direction.  When there is such a connection relation, information about the connection is also provided to UEs.  FIG. 22 illustrates a configuration per RACH resource in a RACH resource block.” Col. 46, lines 28-32); 
transmitting a selected beam, of the plurality of beams, based at least in part on the configuration information (“similarly to the method described in FIG. 12, the gNB transmits, to the UE, information as to how beam scanning will be performed with respect to a set of minimum OFDM symbols including the RACH resource and information as to which SS block each beam is connected.” Col. 28, lines 54-58); and
performing a RACH procedure using a RACH resource of the plurality of RACH resources, associated with the selected beam (“If the UE performs the RACH procedure using a RACH resource connected to an optimal beam direction that the UE has discovered, the gNB obtains information about a DL beam suitable for the UE in a procedure of receiving a RACH preamble.” Col. 21, lines 50-55).
	Kim does not specifically teach the method is associated with a nonterrestrial network.
In an analogous art, Chambers discloses a method of wireless communication performed by a base station (i.e. “earth station 22” in Fig. 1) comprising: receiving configuration information identifying locations of each of a plurality of random access channel (RACH) resources (“Having calculated the link margin adjustment, the earth station 22 then provides the information to be broadcast by the satellites 10 10' on the BCCH in a fourth operation 30. In addition to the link margin adjustment, the broadcast also includes information concerning the frequency to be used by the RACH for each spot beam 20 and the power the satellite 10 10' is actually using for the transmission.” Col. 6, lines 49-56)  for a plurality of beams (“Each spot beam 20 has a random access channel (RACH). The RACH is designated as being on a predetermined frequency.” Col. 6, lines 17-19) associated with a nonterrestrial network (e.g. “satellite 10” in Fig. 1)
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s method for transmitting and receiving random access channel to include Chambers’ communication method between a handset and a satellite, in order to minimize transmission interference and maximize power saving (Chambers col. 2, lines 21-43). Thus, a person of ordinary skill would have appreciated the ability to incorporate Chambers’ communication method between a handset and a satellite into Kim’s method for transmitting and receiving random access channel since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 18
The method of claim 17, wherein at least one RACH resource, of the respective RACH resources, is outside of a frequency region associated with a corresponding beam of the plurality of beams.
The scope and subject matter of method claim 18 is similar to the scope and subject matter as claimed in claim 2. Therefore method claim 18 corresponds to method claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 19
The method of claim 17, wherein each RACH resource, of the respective RACH resources, is within a corresponding frequency region associated with a respective beam of the plurality of beams.
The scope and subject matter of method claim 19 is similar to the scope and subject matter as claimed in claim 3. Therefore method claim 19 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Regarding claim 20
The method of claim 17, wherein the respective RACH resources are configured jointly.
The scope and subject matter of method claim 20 is similar to the scope and subject matter as claimed in claim 4. Therefore method claim 20 corresponds to method claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Regarding claim 21
The method of claim 17, wherein the respective RACH resources are configured independently from each other.
The scope and subject matter of method claim 21 is similar to the scope and subject matter as claimed in claim 5. Therefore method claim 21 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Regarding claim 23
The method of claim 17, wherein the respective RACH resources are within a particular frequency region corresponding to a particular beam of the plurality of beams.
The scope and subject matter of method claim 23 is similar to the scope and subject matter as claimed in claim 7. Therefore method claim 23 corresponds to method claim 7 and is rejected for the same reasons of obviousness as used in claim 7 rejection above.

Regarding claim 24 (Currently Amended)
The method of claim 17, wherein one or more second RACH resources, of the respective RACH resources, are in a frequency region of a particular beam of the plurality of beams.
The scope and subject matter of method claim 24 is similar to the scope and subject matter as claimed in claim 8. Therefore method claim 24 corresponds to method claim 8 and is rejected for the same reasons of obviousness as used in claim 8 rejection above.

Regarding claim 25
The method of claim 17, wherein the respective RACH resources are multiplexed with each other.
The scope and subject matter of method claim 25 is similar to the scope and subject matter as claimed in claim 9. Therefore method claim 25 corresponds to method claim 9 and is rejected for the same reasons of obviousness as used in claim 9 rejection above.

Regarding claim 27 (Currently Amended)
Kim discloses a user equipment (UE) for wireless communication (“receiving device 20” in Fig. 29; col. 59, lines 24-33), comprising: 
a memory (“memory 22” in Fig. 29; col. 59, lines 24-33); and
one or more processors, (“processor 21” in Fig. 29; col. 59, lines 24-33) coupled to the memory configured to:
receive configuration information identifying locations of each of a plurality of random access channel (RACH) resources corresponding to a plurality of beams associated with a non-terrestrial network, wherein the plurality of beams are associated with respective frequency regions;
detect a selected beam, of the plurality of beams, based at least in part on the configuration information; and
perform a RACH procedure using a RACH resource of the plurality of RACH resources, associated with the selected beam.
The scope and subject matter of apparatus claim 27 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 27 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 28
The UE of claim 27, wherein at least one RACH resource, of the respective RACH resources, is outside of a frequency region associated with a corresponding beam of the plurality of beams.
The scope and subject matter of apparatus claim 28 is drawn to the apparatus of using the corresponding method claimed in claim 2. Therefore apparatus claim 28 corresponds to method claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 29 (Currently Amended)
Kim discloses a base station for wireless communication (“transmitting device 10” in Fig. 29; col. 59, lines 24-33), comprising: 
a memory (“memory 12” in Fig. 29; col. 59, lines 24-33); and
one or more processors (“processor 11” in Fig. 29; col. 59, lines 24-33) coupled to the memory, configured to:
transmit configuration information for a plurality of beams for a nonterrestrial network, wherein the configuration information identifies respective random access channel (RACH) resources corresponding to the plurality of beams, and wherein the plurality of beams are associated with respective frequency regions;
transmit a selected beam, of the plurality of beams, based at least in part on the configuration information; and
perform a RACH procedure using a RACH resource of the plurality of RACH resources, associated with the selected beam.
The scope and subject matter of apparatus claim 29 is drawn to the apparatus of using the corresponding method claimed in claim 17. Therefore apparatus claim 29 corresponds to method claim 17 and is rejected for the same reasons of obviousness as used in claim 17 rejection above.

Regarding claim 30
The base station of claim 29, wherein at least one RACH resource, of the respective RACH resources, is outside of a frequency region associated with a corresponding beam of the plurality of beams.
The scope and subject matter of apparatus claim 30 is drawn to the apparatus of using the corresponding method claimed in claim 18. Therefore apparatus claim 30 corresponds to method claim 18 and is rejected for the same reasons of obviousness as used in claim 18 rejection above.

Regarding claim 31 (Currently Amended)
Kim, as modified by Chambers, previously discloses the UE of claim 27, 
Kim further discloses wherein at least one of: the respective RACH resources (i.e. RACH resource blocks) are on a bandwidth part or subband (i.e. assigned according to frequency-time ordering) that does not overlap a respective frequency region of any of the plurality of beams (“The RACH resource index in the RACH resource block is mapped according to a specific rule.  For example, the RACH resource index may be assigned according to frequency-time ordering or time-frequency ordering.  For example, referring to FIG. 21, RACH resources in the RACH resource blocks may be indexed as follows in the case of frequency-time ordering.” Col. 45, lines 46-55), or
wherein one or more second RACH resources, of the respective RACH resources, are in a frequency region of a particular beam of the plurality of beams (“Meanwhile, even if RACH resources linked to a plurality of SS blocks share the same time/frequency resources, a UE needs to discriminate and transmit RACH preambles with respect to respective RACH resources linked to SS blocks for the same time/frequency resources in order to transfer beam acquisition information to the gNB.  To this end, preamble sequences available in a single RACH resource need to be divided for SS blocks and allocated thereto.” Col. 34, line 65 to col. 35, line 5).
Chambers also discloses wherein at least one of: the respective RACH resources are on a bandwidth part or subband that does not overlap a respective frequency region of any of the plurality of beams (“The situation is alleviated by separating the RACH channels for the spot beams 20 using frequency separation, antenna polarisation and handedness of circularly polarised radio signal separation (where possible), time division separation, code division separation, and any other means whereby one spot beam may improve its reception isolation from the others 20.” Col. 5 line 56 to col. 6, line 4).

Regarding claim 32 (Currently Amended)
Kim, as modified by Chambers, previously discloses the base station of claim 29, 
Kim further discloses wherein at least one of: the respective RACH resources (i.e. RACH resource blocks) are on a bandwidth part or subband (i.e. assigned according to frequency-time ordering) that does not overlap a respective frequency region of any of the plurality of beams (“The RACH resource index in the RACH resource block is mapped according to a specific rule.  For example, the RACH resource index may be assigned according to frequency-time ordering or time-frequency ordering.  For example, referring to FIG. 21, RACH resources in the RACH resource blocks may be indexed as follows in the case of frequency-time ordering.” Col. 45, lines 46-55), or
wherein one or more second RACH resources, of the respective RACH resources, are in a frequency region of a particular beam of the plurality of beams (“Each RACH resource in a RACH resource block may have a unique configuration.  In this case, RACH resources may have different generation frequencies and periods and each RACH resource may be connected to a specific SS block CSI-RS or downlink beam direction.  When there is such a connection relation, information about the connection is also provided to UEs.  FIG. 22 illustrates a configuration per RACH resource in a RACH resource block.  Slot indices which may be reserved for RACH resources in a specific RACH resource period may be defined in the standard document, and different configuration numbers may be allocated according to RACH resource generation frequency as illustrated in FIG. 25.  The network/gNB may signal a generation frequency/period of a specific RACH resource to UEs by signaling a specific configuration number through the system information.” Col. 46, lines 28-43).
Chambers also discloses wherein at least one of: the respective RACH resources are on a bandwidth part or subband that does not overlap a respective frequency region of any of the plurality of beams (“The situation is alleviated by separating the RACH channels for the spot beams 20 using frequency separation, antenna polarisation and handedness of circularly polarised radio signal separation (where possible), time division separation, code division separation, and any other means whereby one spot beam may improve its reception isolation from the others 20.” Col. 5 line 56 to col. 6, line 4).

Claims 10, 11, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Chambers, and further in view of Moon et al. US Pub 2020/0344034 (hereinafter “Moon”).
Regarding claim 10
Kim, as modified by Chambers, previously discloses the method of claim 1, 
Kim and Chambers do not specifically teach wherein a RACH resource associated with the selected beam uses an expanded time window based at least in part on a bandwidth capability of a transmitter of the selected beam.
In an analogous art, Moon discloses wherein a RACH resource associated with the selected beam uses an expanded time window (“a resource region having a duration T2”) based at least in part on a bandwidth (“first downlink bandwidth part in a resource region overlapped between the first downlink bandwidth part and the second downlink bandwidth part as reserved resources”) capability of a transmitter (i.e. “base station”) of the selected beam (“The base station may configure some resources (i.e., a resource region having a duration T2) of the first downlink bandwidth part in a resource region overlapped between the first downlink bandwidth part and the second downlink bandwidth part as reserved resources, and transmit configuration information of the reserved resources to the terminal.  Here, the reserved resources may be configured as a resource region in which a PDSCH can be transmitted in the second downlink bandwidth part.  In this case, the reserved resources may be used to multiplex two PDSCHs with different transmission durations.” [0127]; “The base station may receive a PUSCH having a transmission duration of T1 through the remaining resource regions excluding the reserved resources in the first uplink bandwidth part, and receive a PUSCH having a transmission duration T2 (e.g., a PDSCH scheduled in the second uplink bandwidth part) through the reserved resources.” [0130]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s method for transmitting and receiving random access channel, as modified by Chambers, to include Moon’s technique for configuring a bandwidth part, in order to successfully support initial access in a wideband carrier communication (Moon [0004]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Moon’s technique for configuring a bandwidth part into Kim’s method for transmitting and receiving random access channel since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 11
Kim, as modified by Chambers and Moon, previously discloses the method of claim 10, further comprising:
Moon further discloses performing an operation to resolve a conflict between the RACH resource and another uplink transmission in the expanded time window (“When Method 422 is used, a high degree of freedom in the configurability may be provided, however, cross-link interference may be caused between the bandwidth parts having different subcarrier spacings in the same cell.  On the other hand, when Method 421 is used, cross-link interference in the same cell may be suppressed.” [0181]).

Regarding claim 26
The method of claim 17, wherein the RACH resource associated with the selected beam selectively uses an expanded time window based at least in part on a bandwidth capability of the base station.
The scope and subject matter of method claim 26 is similar to the scope and subject matter as claimed in claim 10. Therefore method claim 26 corresponds to method claim 10 and is rejected for the same reasons of obviousness as used in claim 10 rejection above.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Chambers, and further in view of Zhou et al. US Pub 2019/0141546 (hereinafter “Zhou”).
Regarding claim 12
Kim, as modified by Chambers, previously discloses the method of claim 1, 
Kim and Chambers do not specifically teach wherein at least one RACH resource is provided adjacent to an edge or in an overlapped area of a frequency region associated with a corresponding beam.
In an analogous art, Zhou discloses wherein at least one RACH resource (e.g. SS block) is provided adjacent to an edge or in an overlapped area of a frequency region associated with a corresponding beam (“A frequency location of an initial active DL BWP may be derived from the bandwidth and SS block (e.g., a center frequency of the initial active DL BWP).The edge of the SS block PRB and data PRB boundary may not be aligned.  An SS block may have a frequency offset, for example, if the edge of the SS block PRB and data PRB are not aligned.  Predefining the frequency location of an SS block and an initial active DL BWP may reduce the PBCH payload size such that additional bits may not be needed for an indication of a frequency location of an initial active DL BWP.  The bandwidth and frequency location may be informed in RMSI, for example, for the paired UL BWP.” [0250]; “The wireless device may receive signals outside the carrier bandwidth, especially if the BWP is configured near the edge of the carrier bandwidth.” [0305])).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s method for transmitting and receiving random access channel, as modified by Chambers, to include Zhou’s method for activating and deactivating bandwidth parts, in order to reduce overhead and increase resources utilization (Zhou [0004]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Zhou’s method for activating and deactivating bandwidth parts into Kim’s method for transmitting and receiving random access channel since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 13
Kim, as modified by Chambers and Zhou, previously discloses the method of claim 12, 
Zhou further discloses wherein one or more first RACH resources corresponding to one or more first beams (e.g. Beam 1), of the plurality of beams, are multiplexed (“frequency division multiplexing (FDM)) with one or more second RACH resources corresponding to one or more second beams (e.g. Beam 2), of the plurality of beams, in a frequency region in which the one or more first RACH resources are located (“FIG. 21 shows three beams that may be configured for a wireless device, for example, in a wireless device-specific configuration.  Any number of additional beams (e.g., represented by the column of blank squares) or fewer beams may be included.  Beam 1 may be allocated with CSI-RS 1 that may be transmitted in some subcarriers in a resource block (RB) of a first symbol. Beam 2 may be allocated with CSI-RS 2 that may be transmitted in some subcarriers in a RB of a second symbol.  Beam 3 may be allocated with CSI-RS 3 that may be transmitted in some subcarriers in a RB of a third symbol.  All subcarriers in a RB may not necessarily be used for transmitting a particular CSI-RS (e.g., CSI-RS1) on an associated beam (e.g., beam 1) for that CSI-RS. By using frequency division multiplexing (FDM), other subcarriers, not used for beam 1 for the wireless device in the same RB, may be used for other CSI-RS transmissions associated with a different beam for other wireless devices.  Additionally or alternatively, by using time domain multiplexing (TDM), beams used for a wireless device may be configured such that different beams (e.g., beam 1, beam 2, and beam 3) for the wireless device may be transmitted using some symbols different from beams of other wireless devices.” [0379]; Fig. 21).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Chambers, and further in view of Yi et al. US Pub 2019/0260530 (hereinafter “Yi”).
Regarding claim 16
Kim, as modified by Chambers, previously discloses the method of claim 1, 
Kim and Chambers do not specifically teach wherein the respective RACH resources are not contiguous in a frequency domain.
In an analogous art, Yi discloses wherein the respective RACH resources are not contiguous in a frequency domain (“One data subband consists of contiguous or non-contiguous physical resource blocks (PRBs).” [0010]; [0154]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s method for transmitting and receiving random access channel, as modified by Chambers, to include Yi’s method for configuring a data subband in a wireless communication system, in order to maximize resources utilization (Yi [0002]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Yi’s method for configuring a data subband in a wireless communication system into Kim’s method for transmitting and receiving random access channel since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464